Title: From James Madison to James Barbour, 15 December 1825
From: Madison, James
To: Barbour, James


        
          Dear Sir
          Montpellier Decr. 15. 1825
        
        The inclosed speaks for itself. Should there be an opening at West Point, the pretensions of young Lewis are certainly very respectable, and, as you know, respectably vouched. I do not trouble the President, because your communication as far as the occasion may require will be sufficient. Health & prosperity
        
          James Madison
        
       